EXHIBIT 31.1 CERTIFICATION PURSUANT TO SECTION 302 OF THE SARBANES OXLEY ACT I, Shu-Heng Wang, certify that: (1) I have reviewed this quarterly report on Form 10-QSB of GOLD ROCK RESOURCES, INC.; (2) Based on my knowledge, this report does not contain any untrue statement of a material act or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; (3)Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition,results of operations and cash flows of the small business issuer as of, and for, the periods presented in this report; (4)The small business issuer's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined inExchangeAct Rules 13a-15(e) and 15d-15(e)) for the small business issuer and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the small business issuer, including its consolidated subsidiaries,is made known to us by others within those entities, particularlyduring the period in which this report is being prepared; (b)*; (c)Evaluated the effectiveness of the small business issuer'sdisclosure controls and procedures and presented in this reportour conclusions about the effectiveness of the disclosurecontrols and procedures, as of the end of the period covered bythis report based on such evaluation; and (d)Disclosed in this report any change in the small businessissuer's internal control over financial reporting that occurredduring the small business issuer's most recentfiscalquarter(the small business issuer's fourth fiscal quarter in the case ofan annual report) that has materially affected, or is reasonablylikely to materially affect, the small business issuer's internal control over financial reporting; and (5)The small business issuer's other certifying officer(s) and I have disclosed, based on ourmost recent evaluation of internal control over financial reporting, to the small businessissuer's auditors and the audit committee of the small business issuer's board of directors (orpersons performing the equivalent functions): (a)All significant deficiencies and material weaknesses in thedesign or operation of internal control over financial reporting which are reasonably likely to adversely affect the small business issuer's ability to record, process, summarize and report financial information; and (b)Any fraud, whether or not material, that involves management orother employees who have a significant role in the small business issuer's internal control over financial reporting. Gold Rock Resources, Inc. Date: September 12, 2007 By: /s/Shu-Heng Wang NameShu-Heng Wang TitlePresident, CEO * Indicates material omitted in accordance with SEC Release Nos. 33-8238 and 34-47986.
